Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 1 of 9



                  (IN,TeD S7%Y E.S D lsm lcT cookj-
                 Goo-fhfes D lsm lcr oF Fz-on tM

                 G sr.:c. t: lL -CQ - 2 &3 8 1..og - j
                                                             FILED BY 9G        D,C.

                                                                 Jtld 22 2020
          ?.
           <)TEösr&Tr%oG Rwhe/tcA                                 kto
                                                                    '
                                                                    ëk
                                                                     io
                                                                      lr
                                                                       t
                                                                       l,l
                                                                         u,
                                                                          '
                                                                          l.
                                                                           î
                                                                           M/l
                                                                             tj
                                                                             A

          V.


          AUBeO M &TH IY F IfRC 6 dt7G 8 1C
                 DCFS 0* Y P& r'T'lON EQ e/

                         Z
          Pe.TlTl&< fd % M oTIO& R R 8 9 O X BC R YD
      T   SbloN Cdu G& Q E) C OLYEY PX && & l& Gr
                                    v


          W H E BJ& M O OGPR,SO/ S 8 & V oq THE
          d?kIT EZ sre r c       i m o n o e F Y R /-x/.&&
          -1o Trd E C &t?Qr ABo/ r # m Rrfq lR=
          FA CW J A L-TeM AT )U E L-Y V&& R OLE /1
          G /N CKIDN $ ; Au.TEX 4W/18& / G R W H W
          CocèR r R 5eMT'o.
                          Q rs f B uR& &U o G
  .

      )T R LSO/ 1 8:D/oq THE O& ?rED G'rAF/S
      S rrDO & / f)L)q SR l/rf * 4 E xH (D fT/&&
      g D eo e seA Y  l< D IFW B R* &L To o B èlov.z
          FAG r5.


                                        I
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 2 of 9




              W .T'1T'(2<E Q.
                            # At
                               -eszT YepllG FIRiBnu?:<8 T$
    @ /to G&/M hmEs Y t-1l-S p o-i-êoo on T's eG.pc,t/xD
    -i-HA.
         N T'-I6)Bù)qF./40 ç)f PRlGPM.SCB.o.0) O /
    ûfv: T'
          H :0t98'
                 /9 T'
                     Hi L1&i'I-6.1 G-rq5-&S 3 no* E/
    M AD L h fYIAFea//L- l/k17'D 7'ftw &L- > &.?6Jf2uAP:
    M ls ST/T> , r o F P CTS t< ?FS DPXnra/p &<
    B y SYer// &- r/fr .ThlGA IF & q s k o C'SFS
     c)F C ovzlo - t9 A'-r- F cc- p-j.
                                     -.
                                      -)c-q .
                                            sB,o
                                              w . g &..

    r'
     eF B,p.2, q/ D 'i-x L
                         - t?& trtEB S'ra7'f.3 ATI?aQsys
                                                       '
    o l:l-é-lcK IN hr Lo s-f- O N C CS-iP E & Cm %Ey
     U.ô.bJ. P&4VI &r. jJib & Q-z/52.-J /& TH Y
                         .




    M tooz-/) D ts-l
                   -/fc.r o f: ko :-1-8 C-nA otuN /
     Ael<M c* &-iO &s.s' w/ke.r 4 r g-m msk- zw ca
      w FF lheln B /c s O F C te ?&-FiL
    CI'                                    -R S B t/êt*
    -T-&s1's B ''Posl71VL G 'Q C&V lt   X- I9/
   --R Fco v'iD hQ ö T s
                       ' & 'R F FL/AY 'O WO W êRK .
     A CofAz oF 7he G vovrgw oca rs/ oppos.Az/v
    l& 'r'
         s e Cnex s/-t- C est
                            : /1 f rzscs l-o ro 7'
                                                 ss
    pecom PAMh?tN)tm D tcua% TlQ74 os-pzz'   znows4.

    ADD lTIc)& 8L-y C)* (7& A6oLJ/- X J./ /5-
                                            / Z-oz o/
                #                                 .

    Tbœ /3.p.f 1 tV&65zr-   / OM xr 574,, 47> 8b:<'
     /JT'F-C-C./.
                3i.Tile.
                       %Btz/& H.o P&t//D - /V.

                                    Z
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 3 of 9




                Te e W E B S 'TC- Hhî #LQ Z CFY 0& 47C0
     Y o G pe N oNay og e S'A FF R scovG- eo 8/0:4
     floxzlo-lq %T Fcc.PN Y slol/cv.ise :.p.Q<
      QeestrL Ar HWPS://WVWCYt?CGOXXROM ZWWU
     ltq:& Y eT3 ' .

             NaK t7& &Z e?al T' H e B q o M I6>L.O ô
     T s f% Coo AT; A& ô oFH LR :/ 6 y hgglBnsptva v
     D /& VlN & Tt-le F x 1IM NC-E D F AN Y OAV i
     Cbç C o1lB-lQ hy FCc ;KTG SB /'Qy O N/oq
     4k or > ' F z/zz/zp W-    szz LL'=o7'
                                         & 4w FS
     H et/a 4 ,$ro*s sa u /zu ssavo zv rts Pappovzv '
           ,                         -



     M@L?S/&t7>- U* tT'A&O 'rôt.ô 4* /<M lr& s y/cpdss/g                    .




      6& AE TH AW TtSE tKE 8 +:z7/3z/ssv & # o paxss
     5'                                                                 -



    O Jr (ov/p -19 4 r PE T-
                           ER.X8t// &Z.
                                      Z Tp r g
    q eoeamcf;
             - Te lS *7-tU %T Fov&' Ti/7Eh&

           T'H e ,s sta/ o G z)e sm x c /v oq g o U
    Otxg;ô -to 1% D Q H & S 5 5-* + r Fc'  r #V8W 3 VKJV&
                                                        '
    ls #1+W L ILIq c. To -r- c             G /eyecr Ps pr/oN.
    Fcw ocblq,
             hlrs e C.D.Q H&s /ïu.ae&oy Snto T'
                                              pfn.
                                                 'r'
    W EtW O6'E W /L-U BE CIM R                  Fo Col,o -lR h# L
    h
    lc- D u oN & *2 lS CA CXP ED Te (/r z//f Ex/baz< F A '4



                                      3
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 4 of 9




     P / sstaD G.
                iB )& &/ -r'o e. (3.&.R                   h 4 fj ''
                                                                  l-//s
     o< ?'rLf0 lT'
                 47-e 1 R ïv es L v H nw& COhISP/R ED
     Tb A.m'eM Or          To ''f-N ?c.#< r rt/ C cncpnw ig m
     B s-t-tevl.
               -c.. F-
                     ?-?4F' (--tp,z-rc?r/rd ls
    W c,
      -4Ic'sc'Luy %
                  .'4.i
                      re A 7- 1
                              --c!c- /-
                                      Y=.=
                                         ,a4s8 v/qc.>
    B cc/ïu'le IV f% 8 Cov/ô - I9 F/      REL Z c?Alf#
    W e IS l6% Fht-%E ;&f < ls Z.a /Z> G 4 - D
     %
     . tfcltvts A4 Alst?z-o'ri C,c$<'raczApAr O zq
    P m rlL?o,4eGZ3        S@ < 7 + :&o T* IS TK I6t?V ft-.
                                                      .




               a klt-e- tl(0 CnxovsM //s 1$Q<JeP/
                                                RlFs.r
                                                     x l'
                                                        dpcy.
                                                            ;
    rc ''l-s e.Ccxlnr k
                      5 y P/qc-s> T'?stc- T'() 'T'n r- Ci
                                                        -Lxlg p'
    4 Puffn (5tN U (v R ?n I-V
                            = '/p o/Qc?e/ o f c;F-//F&
                      /
    ?
    ./+jr
        7J.
          -A - t4B&/hT&1rd 6y 1t(nM ?ntv
                                       '/ /-%z-z'
                                                .
                                                v &,
                                                   z
                                                   -
    k
    %'u,,
        3ry)?N 'l< G o Q
                       - LaT'ec S ovcpclkB't< c.- iV -
    A& h rrc'> ey oR t?& Ref
                           lfRsGa T'
                                   do Pnam'
     (q'-.#-
           .
            )iQ .
           :-   7 Il
                   - /t
                      -.% -l#A.
                              lT- Tc' -1txL- B- s s >
                                                    / op
                                                       -- -1m e
    21D v g soto s l
                 .      /votA?ao 3&f /;< l' bn v ,î 7>ov J> D
                                    #
    B Eu 4e G/ 6v7/> EO h t         UF// /q& l/4 @ t.   ?Icy'
    i.Ro bstov/ d t-f tzz.vt3cD: rw f Cu/zct.J- si-      l zwce
                                                              ''.j...
   (%) T'  -acmtpez- C çito'i-*-
        ne l                                 7-/o AJ-S (4'av'
                                                            a C-wi'iDs '77sqy
    $t?;#Y)/Qr CPx lF- Gtpg c ,G1c-, t-t-.
                                         y 6tp ,DP-zx V IG c-5
    < )u.t- L-l14C-LY H.
                       ftz& Pv'?t'ltF-ïvrf4zig ,
                                               Sz./pkbR T
                                               .
    û G -pfrd & (AQ-b%$A2lOL-2 &/W&R 7W & JXX D'       V /4

                                         +
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 5 of 9




     FodTM eq fs ve %s''c+a T lolù e A-             D /s eQ)vi5K %/
                                                                      z
     q&C3 G ) '
              T'
               fus oy
                    vxpaus of: Facru?qt-
     Cf'
       .?u Tln '
               7?&&S /)IJL LV4 R M SQ FW'D                        & &/ r>/&
     E v'?flew cxc- o êv IF7 S eIc.Ilrfch t-u? G o -t.o* D /9 f-:D
     A2E B e+scpN 46l F B ,      A< o o o B e t-l6 /=
                                                             z/
     c)R &as c.
              'r o s )& Formnp
                             xï-loo .

              T fdL- ô .O.2 #q& O            T-tqi L7& kTr-û
                                   '                     .        .

     G
     wlz 'f'c
            -.b 4 WoW 5/.
                        5 oFzr/c/- & zr/-/& A'
                                            x
     M 3& tR e P q l=
                    - S > Tc- D Ttq& l
                                     -z
                                     - qc 77S l4 T'
                                                  N )S
    C a tc
         -l o q I/4 -?H c- u.Co
                              '. vi t'
                                     -o/7x c-s.t (o/,
                                                    ys)
                                                      -
                                                      '
                                                      =.
    (V l-tTlOQ t
               SR G7-R vl&&y B L7  -t-te/lES' rtfs
    o ec i:
          sp-?to4      /< F > )1 C-> s E A L l-?-'
     kvpt!1-0 i; s v< Rt'L,3stax n a ut /&o R, Tlve B .().P.
     û& o -L/-te t7& /T'd 0 k.3yl y'f i n bn vr voz :7y-yycg-
                               .




     ro A-4&58 & tz fzzlzz'
                          zp R9J1 T/4f'6;>své?l oK
    (3o?lD-lq h -E' v
                    '
                    --Q'(7' P c.
                              --
                               ?c'
                                 -Pw% 3 o/R e.

             #t)L& 4I(c) Li-cvsew k.
                                   '
                                   vs <  SlN rzoNL S/-OFZJJ
             (t) l< tl-z-iDsm u. 4LTz/à.tryc-47 & cl-flç-
                                                        's.
    hd
     ' t) 7
          d eoq,w WnC-.pet'F o èpctqr (.,& i7: ï'b X'
                                                    '?S.:>''
                                                           tw O ,
    -f-
      se fiev?f
              q'
               r.0jL
                   -Pel'
                       tfFl'*IS J-/y/yr rxt,/c& //(+)
     t-lAfs B. j
               '
               u esl v lot-y -
                             i-c-oz Tt-te (yotsx p t''
                                                     l/?q y
     #M P()c
           os hn A (è(7Q0 psc.,eyc-fxjsvyc.rzcpzy (pv 4w)/

                                        ,1
                                        .
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 6 of 9




     4 Fr'L,m C %/ LFNL: VlRW O ê' JY P-'PF THAT
     Q ,o&.
          *7P17 FH L @RùvE &;ft lS B c.
                                      - sfb &.
                                             G $C$t-6
                      -
         h-7o R   .       11-4&   Q lc)&.
                                        + Tl& & ...


           q.
           .  % (-
                 3/7'lFfO< f'& i:b JeusF' ' -)m y )a)6-.
     To C-L r' Vb h 5q t  - f. L0C ztF/E)V ZD
      (?w4()/k8* i
                 -ZN E & /oc3'zv
                               lz.,7 jw /-zt- '-A/E
                                               #
    C o1hf)- l*4 P n'& OE7M I('
                              -                            c v/s c y r le ,S
         l$Jc)7- l/ r s s',
                          :s vszs o            /& t'404g 7-
                                                          4 .R-y sag o-àotys.
    Hotùi :ER / 4 5 /-
                     .ct' & 7c'R GJ'JR(- .
                                         3/4.9> /+1
     T() zOos lN t/ot-tzeo /m' 4 /1t/G P.ZP cy /-&
     C.()v f m L?P /A C ozlD - /9 E plosu Sc % T-
    T-s s ,< .ça'p?T&-/-/th4 .
                             4- /) lé> & (w Qlp-n y N rx
     -

     )
     -i E clrz/aN 4 7-A /.sv jw oqq k-z.s sc    ojiLt- a z-
     v-cc Ps TetRsbcp cy pzl-?F/crzz'
                                    a 41r .s w s
     (t'(7t'/tLr z
                 -p D b fk//?e r's zeva /s /w                      zA.5* C.h/&/z<z
                                                                                 '
    thl#1f-b:ï'?He R i3 y & ;2.f)C-lQ
                           .                          ro oc/-/(?el ()l o'ss otg
    Cf'
      èvFz,-
           M /.7-
                J# h
                   ,
                   $4/<La
                        .z
                         -r-
                           zc7w -k
                                 ) c)rx ,
                                        4.'vq,-z
                                               -/-zzw d=
     -

     t L,
        % L- % (D B g?,lvt% -1& ?S (7t??./C)
                                           ,(
                                            .
                                            /3l/2-R C-G y' '
                                                           /
                                                           -'D
    -p:// L t:x>/7 /3fw '  zi'z/zv C- rz/5-5& 3 *7->-    % Jz-v'-
                                  e
    A&f) & apN c-1 -1Hes/ bo rfo & Lp7L
    7Rdkv%c-D OO.



                                                  G
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 7 of 9




                X D UC&Q V:i-.RW /.
                                  5 C>O (9tU 6
                                             .
                                             '3                                   13 O (g
                           -        .
                                                  .y.--- .-.-y         e     ep          z
     I3
      .lt,(i,r,/c/et.2.f)/é)) (a./ï-
                                   L-
                                    7o t'
                                        ,% 'sS oce(Wéas'z
     2-/.
        3 FkY
            .'t?PP.:%.ll-7.&/-U?R Ctf7.Z&lV)g -
                       x
                                              ///E
     Coc?/Jr 3 > JD jjg yy ygp-w g.yp ,
          .
                                           yjy s y y g
     (rjuj-FX (p/-b & pèy/lC.
                            jj U()(,/tR 7-% X LL y /-g)
     f4 yt/,vT4 fzV T -
                      tJE /.hVz'
                               a u-z-
                                    dzJ-y o r.
                                            r/
                                             - s v 0,
     -T-f4vlS'f- l& c:t7 q élb o !/ )f &. P io & C C- io
                                                       .uc '.
                                                            /
     /4e/ = TFIA'T T'
                    IAt?L'F                                  Ccl/q/voosD Z Y THE
     #W
     /4 &,
         SFA/
           A E
             4 /vD
                 (VpX
                    t'f!/
                        .'
                         fz
                          à/z-*zfiAzr
                                    /oy
                                      çp
                                       'vt
                                         lr
                                        7.Y u$i-* Fl='47tLK
                                          5              - 'F'
                                                                 z
                                                                     o''ppo Jyy-ztJN .

                i< D lcID 9& (+ W :E %8#                                F-
                                                                         & kjfsFvt?lntoN
    4?ù A-fTL'O S, 4- D/es 4 /% gazy/ gw g
     Zi
      7-/%f
      -   ot-)
             V 4'Z'èZ *f $64 (,
                              7V -
                                 /?-/E /+ V J/AZI '
                                                  /
                                                  W XG '
     6)/U -/F-/-/s =/c))-
                        ;, t-/D y'           c)h- -
                                                  )éy<= C.--/a, .&n îjjzmw:'zo'.     .



     Ci,!-lù?4 /. Ppk?'e.t.ijt.vl,s,Tc 1.1 l<t-. '
                                        - -
                                                  7-t'lz & tJ-G. Iblfai- ;
    L.iqx Is .?
              .
              !t'oz'-
                    tsz Q
                        -9                    .--2.9<) i'T'
                                              %
                                              .           ,/&,R.2&Z.&J.
     H e'k
         'Nz-
            f 1'
               3 t.
                  4-/'
                     /-f -1/-lE & & 77E'D ,-jF4?-eU 4 /W0Fv'   /fy
     Axk'z ''rs e i3./.P. m .    Ay 1 -I,
                                        qv's (-.
                                               'L7Iqrùp /(-
                                                          ZED
                               '-
     /& ft'lqK'l* (%- 1f-ft - -q
                               1- /-.%&- 4& f) M ffwL4- 7>t03 '?'
                                                                :&
     f'?l.         4 c-.('
         q TtT $2 l,    A8 /.DkncnE & v'
                                       ?'>
                                         /4 7-//,7+ -$' z
                                                        -'
                                                         -& '/
                                                             -t-?6
     (,)c.lt-.z/v.
      -         sa/.
                  -




                                                            '
                                                            %
Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 8 of 9




                                   IF -1rqC- O c,u)Px-i- D & Fc-/2.
                                                                  'p17< R % -16 A'F' %
     'Rot-1
          ,
          : ll ft) N &W -1(M t7
                              -k-.
                                 7 P a7-lT I(),< fOx /:ïG<>
                                                                                                      z
     m'
     1#ït'
         : C co fzr T (? C
                         o u?/1 r
                                o'(70<Tb
                                       E ICo.
                                            % t7'/-
                                                  = X t-tf'5 /)nz7i:7?b'S
                                                                                        .

           - S'S fiR y. (< H et)tv8 m c?pza&f3 O ..
     & Ec!iL                                     tl -
                                                    ,. c:jw.,vy                                                            -




     2-&t(o
     a

     .-..-
          '
          h
          z (J.i.f3I%-l-
                       iri
                         =$F$friht2.$-&,1.ki,5-
                               n
                                              8gC.t??e2&t&')/
                                                   .        ..
                                                                     -


         lt
          -te C.oomT'HGZ.O fM7l/az1.
                                   Nf='# K otqt,
                                               vGz-z'
     t
     -'
     .v:& %S s v',.z,oo zx
                        - -, o ?c e x ,p.f,,:
                                            . )r'f< (r
                                                     .. / 'oic ',3c-:/.'
                                                                       > -'c
    tN L (è-kTe<tLz% QX                                              -to O B *4&v).s f
                                                                      /0            .
                                                                                     u/c,
                                                                                        'f-s' i-% & < f.
                                                                                                       V      -


     '
    UCp&J-IEJVI l -
           .
                  4.
                   < o- K a/4a,A.v'
                                  7.
                                   )5 <u.jk,/4 % j-
                                                  .n(:)f'
                                                        v'7-c- V
                                                               D Q t-C7 f$
    C'?q?< * 7l(
               J/&S.   .                                 G FE /)&.$&                            R 'cu 4fQ.o k/
                                                                                                             . f% ?ufrw 7/,
                                                                                                                          q t- lvs-'
                                                                                                                                   of't;e    -




    3
    .o -/.&#                           3 d'
                                          . t2.3@. lz g 4,
                                                          C 'lTHCId.2-
                                                                     &C32) L'
                                                                            QD'                                                                  z
     ..
                                       <         k
                                                                                                                               -
    t ZXV/iL Q % &U % *1o SCM
    Z                      - 'TY lXC- V 3% s*<Dq)pf>.
                                   .

                                                                                                                  z
     4-
      alt31/tJ)2-
                :7
                 ,
                 1v,
                   .
                   3(
                    7,Cf
                       j.D.Ft-,
                              '
                              q.7.
                                 tlcz-/).
                                                                 -       .     ,- . .           - -       -           -.
                                   /7-t7
                                       -1Qa74 )tU > /--Y                                         l#dt C otlC-.u/-.cm
                                                                                                                  .
                                                                                                                  -o.
                                                                                                                    t'sC'iyuL-; l<ook
                                                                                                                                   c' /L
                                                                                                                                       ,=-
         n
    ?
    Afk OKDL-.
             n--.Tt
                  -) ov
                     r 'l(
                         '7)kAv)
                               't-
                                 ''
                                  %/ v4cr:r--
                                  --
                                            '-w-'
                                                7k
                                                 -- t
                                                    ''
                                                     7cvlk:'
                                                     .     =t-k=.
                                                                uqqfD*l --
                                                                        lt
                                                                         -)
      -'
     t :7
      .
        -l(
          x
          7l(-
             xx
              )t
               '-u.
                  -*-
                   l (.)c)-p> -/t'l/-
                                    cp C-
                                        .
                                        c& f>f'l,X )C.y A Q O U-./2.oT j
                                                                       =-C.F
     -I'
       sI'
         :
         E f'
            4 fm N.>
            .      ?k7
                     -w
                      ç çUr9Cz
                             ' 4kzfz
                                   - M E (h
                                          .'4f.+ t-zu-y' j& & E E'D                                   .


     >.<       e       4*C*'                 M')                         <:-      a '
     k.,(- 1 tiE (..c.)v?R T .û #-hC-t-.P*


    t
    Ds esfbL
           r.cF8& lL ,
                     y'S t.'V, />?/F -'k
                       .                                                 .
                   /                                             .                y
                                           ' '.          l   .
                   x                    , . t
                                        .
                                         -     .   /a&   y
                                                                     ..                                               M&.# z'k 2-&'
                                                                                                                                  2*
     kh.t-.$3
            .s.
              ,c.I1T7
                  r, , ,
                       A-mr
                          1-.
                            f''
                              If . t
                                   ..
                                    --.yX kz 1.
                                              a,.Nxyz)(-/-f                                 .
                                                                                                                           D DWE D
                                       Rpt
                                         Nr:'<pr-z'
                                                  kz/.-)8O -/ t'
                                                               z
                                                               4n.
                                                                 'ï-'
                                                                    /
                                                                    *'zz-fo'
                                                                           b'vv.
                                                                               =.o
     Case 1:16-cr-20341-UU Document 47 Entered on FLSD Docket 06/02/2020 Page 9 of 9




                                                                             = < - 73=?*
                                                                             g'
                                                                              lo Z
                                                                                 gqî!17
                                                                                      j$î
                                                                                        o-
                                                                                       js-
                                                                             6, # z45
                                                                                    = 's p
                                                                             h ? Al> * -1
         A                                                                       v 14
                                                                                 @
                                                                                 P
                                                                                   j, s r gC x
                                                                                             z
                                                                                      z rz s )
7)/-
   :                                                                             & O
                                                                                 2
                                                                                   RQ 2m ;
                                                                                     -



                                                                                                            R    1
                                                                             -

                                                                                 <
                                                                                             :y jE o
                                                                                              p ..j1 A
                                                                                 > > y)s                         s
                                                                                 M                     7 œ       a
                                                                                 œ           O              r    ç
                                                                                 % O                        %
                                                                                 %                          Ty q
                                                                                                            El
                                                                                                                 o
                   Y= 0 O                                                                                   -I 0-
                   ô;',
                      q
                      psc Y.
                      GT ,o    -
                          =' < -
                                                                                                            5 h)
                       è  m
                               6)                                                                           2. ,
                                                                                                               %
                  --- r# ;s m o                                                                                  -
                                                                                                                 /

                         5)y
                           y o1                                                                                  0
                    11,A,
                       p<              --.

                                       >
                                                                                                                 +
                     ' Q N
                     d   A Y
                           .           -
                                1
                     y
                     o % m,
                         o(-
                           '1 R
                     o y           &
                         >çep
                         .




                    (
                    u
                    sp -
                       w % o Q
                    y c- p
                         o ,)b
                             o
                    Q;!
                     Ca
                        :
                        ô m -
                            ro
                              à
                     4 c) e y o
                     d       o =       w
                                       c
                     v       Q > -1


     Jx                  AvU>$                                     :.                            ' .   m

                                                                        .-                             c
                                                                                                       t'

                                                                                                       c
-)                                                                               >           -
